801 So. 2d 960 (2001)
Leonard STEELMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-2304.
District Court of Appeal of Florida, Second District.
October 26, 2001.
Rehearing Denied November 27, 2001.
SALCINES, Judge.
Leonard Steelman timely appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). His only claim is that he was sentenced in violation of Hale v. State, 630 So. 2d 521 (Fla.1993). This claim is facially insufficient as a rule 3.800(a) motion because he failed to assert that the determination of whether the offenses were part of the same criminal episode could be made without resort to extra-record facts. See Young v. State, 787 So. 2d 259, 260 (Fla. 2d DCA 2001). We, therefore, affirm without prejudice to any right Mr. Steelman might *961 have to file a facially sufficient claim under rule 3.800(a).
Affirmed.
BLUE, C.J., and DAVIS, J., Concur.